The plaintiff, a citizen of NEW HANOVER County, brought this action before a justice of peace in said county, against the defendant, a citizen of Robeson County, by sending process to the latter county, as provided by statute in certain cases. Did the justice have jurisdiction? *Page 56 
In Wooden v. Maultsby, 69 N.C. 462, it is said there was no such jurisdiction; but that was not the main question involved in that case, and it was probably not discussed. In Sossamer v. Hinson, 72 (83)  N.C. it was held that the justice had jurisdiction under a proper construction of Bat. Rev., ch. 63, sec. 50; and so the law continued until Laws 1876-77, ch. 287, ratified 12 March, 1877, after the present action was commenced, which act in explicit terms takes away jurisdiction in a case like the present. let judgment be entered here for the plaintiff according to the judgment below.
PER CURIAM.                                             Affirmed.
Approved: Fertilizer Co. v. Marshburn, 122 N.C. 413; Rutherford v.Ray, 147 N.C. 257; Austin v. Lewis, 156 N.C. 463; Dixon v. Haar,158 N.C. 343.